DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed December 8, 2020 has been entered.
Response to Amendment
Claims 7, 14, and 20 were canceled. Claims 1, 8, and 15 were amended. Claims 1-6, 8-13, and 15-19 remain pending and are provided to be examined upon their merits.
The Applicant’s cancellation of claims 7, 14, and 20 have rendered moot the rejections under 35 U.S.C. 112(b) previously set forth in the Non-Final Correspondence mailed September 8, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
• Claim 1 recites the limitation "resource consumption data of the historical data associated with the selected fraud detection analytic is compared to a current system resource availability to determine that execution of the selected fraud analytic does not utilize more than a currently available amount of system resources" in paragraph 7. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "resource consumption data of the historical data associated with the selected fraud detection analytic is compared to a current system resource availability to determine that execution of the selected fraud analytic does not utilize more than a currently available amount of system resources" or "compared to a current system resource availability" or "determine that execution of the selected fraud analytic does not utilize more than". 
Claims 2-6 are also rejected on the same grounds due to their dependency on the above-rejected Claim 1.
• Claim 8 recites the limitation "resource consumption data of the historical data associated with the selected fraud detection analytic is compared to a current system resource availability to determine that execution of the selected fraud analytic does not utilize more than a currently available amount of system resources" in paragraph 8. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "resource consumption data of the historical data associated with the selected fraud detection analytic is compared to a current system resource availability to determine that execution of the selected fraud analytic does not utilize more than a currently available amount of system resources" or "compared to a current system resource availability" or "determine that execution of the selected fraud analytic does not utilize more than". 
Claims 9-13 are also rejected on the same grounds due to their dependency on the above-rejected Claim 8.
• Claim 15 recites the limitation "resource consumption data of the historical data associated with the selected fraud detection analytic is compared to a current system resource availability to determine that execution of the selected fraud analytic does not utilize more than a currently available amount of system resources" in paragraph 7. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "resource consumption data of the historical data associated with the selected fraud detection analytic is compared to a current system resource availability to determine that execution of the selected fraud analytic does not utilize more than a currently available amount of system resources" or "compared to a current system resource availability" or "determine that execution of the selected fraud analytic does not utilize more than".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6, 8-13, and 15-19 are directed to the abstract idea of: Claim 1, a method for optimizing analytics selection to detect fraud comprising: (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieving historical data on a plurality of available fraud detection analytics, the historical data including execution times, resource consumption data, and accuracy levels associated with the available fraud detection analytics; analyzing the historical data to form a fraud detection analytics optimization model; (fundamental economic principles or practices); receiving, from a requester, a request to analyze a first transaction, the request including information about the first transaction; (commercial or legal interactions); determining, based on the requester and the information about the first transaction, a required service time for the first transaction; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) using the fraud detection analytics optimization model to select, from the plurality of available fraud detection analytics, a fraud detection analytic that has a higher accuracy level than other ones of the plurality of available fraud detection analytics, wherein the selected fraud detection analytic is predicted to execute within the required service time based on the execution time determined from the historical data associated with the selected fraud detection analytic, and wherein resource consumption data of the historical data associated with the selected fraud detection analytic is compared to a current system resource availability to determine that execution of the selected fraud analytic does not utilize more than a currently available amount of system resources; (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) applying the selected fraud detection analytic to the first transaction to obtain an indication of risk; and (fundamental economic principles or practices); reporting, to the requester, the indication of risk for the first transaction. (managing personal behavior or relationships or interactions between people); Claim 2, measuring a service time associated with applying the selected fraud detection analytic to the first transaction, updating the historical data based on the measured service time, and updating the fraud detection analytics optimization model based on the updated historical data. (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 3, retrieving a service level agreement model associated with the requester, and wherein the determining comprises applying the service level agreement model to the first transaction to determine the required service time for the first transaction. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 4, wherein the service level agreement model is configured to determine one of a plurality of required service times for a transaction based on temporal qualifications. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 5, wherein the service level agreement model is configured to determine one of a plurality of required service times for a transaction based on contextual qualifications. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 6, retrieving a service level agreement model associated with the requester, and applying the service level agreement model to the first transaction to determine the plurality of available fraud detection analytics. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 8, a system for optimizing analytics selection to detect fraud, comprising: (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieve historical data on a plurality of available fraud detection analytics, the historical data including execution times, resource consumption data, and accuracy levels associated with the available fraud detection analytics; analyze the historical data to form a fraud detection analytics optimization model; (fundamental economic principles or practices); receive, from a requester a request to analyze a first transaction, the request including information about the first transaction; (commercial or legal interactions); determine, based on the requester and the information about the first transaction, a required service time for the first transaction; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) use the fraud detection analytics optimization model to select, from the plurality of available fraud detection analytics, a fraud detection analytic that has a higher accuracy level than other ones of the plurality of available fraud detection analytics and is predicted to execute within the required service time, wherein the selected fraud detection analytic is predicted to execute within the required service time based on the execution time determined from the historical data associated with the selected fraud detection analytic, and wherein resource consumption data of the historical data associated with the selected fraud detection analytic is compared to a current system resource availability to determine that execution of the selected fraud analytic does not utilize more than a currently available amount of system resources; (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) apply the selected fraud detection analytic to the first transaction to obtain an indication of risk; and (fundamental economic principles or practices); report, to the requester the indication of risk for the first transaction. (managing personal behavior or relationships or interactions between people); Claim 9, measure a service time associated with applying the selected fraud detection analytic to the first transaction, to update the historical data based on the measured service time, and to update the fraud detection analytics optimization model based on the updated historical data. (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 10, retrieve a service level agreement model associated with the requester, and to apply the service level agreement model to the first transaction to determine a required service time for the first transaction. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 11, wherein the service level agreement model is configured to determine one of a plurality of required service times for a transaction based on temporal qualifications. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 12, wherein the service level agreement model is configured to determine one of a plurality of required service times for a transaction based on contextual qualifications. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13, retrieve a service level agreement model associated with the requester, and to apply the service level agreement model to the first transaction to determine the plurality of available fraud detection analytics. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 15, optimizing analytics selection to detect fraud, comprising: (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieve historical data on a plurality of available fraud detection analytics, the historical data including execution times, resource consumption data, and accuracy levels associated with the available fraud detection analytics; analyze the historical data to form a fraud detection analytics optimization model; (fundamental economic principles or practices); receive, from a requester, a request to analyze a first transaction, the request including information about the first transaction; (commercial or legal interactions); determine, based on the requester and the information about the first transaction, a required service time for the first transaction; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) use the fraud detection analytics optimization model to select, from the plurality of available fraud detection analytics, a fraud detection analytic that has a higher accuracy level than other ones of the plurality of available fraud detection analytics, wherein the selected fraud detection analytic is predicted to execute within the required service time based on the execution time determined from the historical data associated with the selected fraud detection analytic, and wherein resource consumption data of the historical data associated with the selected fraud detection analytic is compared to a current system resource availability to determine that execution of the selected fraud analytic does not utilize more than a currently available amount of system resources; (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) apply the selected fraud detection analytic to the first transaction to obtain an indication of risk; and (fundamental economic principles or practices); report, to the requester, the indication of risk for the first transaction. (managing personal behavior or relationships or interactions between people); Claim 16, measure a service time associated with applying the selected fraud detection analytic to the first transaction, to update the historical data based on the measured service time, and to update the fraud detection analytics optimization model based on the updated historical data. (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 17, retrieve a service level agreement model associated with the requester, and to apply the service level agreement model to the first transaction to determine a required service time for the first transaction. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 18, determine one of a plurality of required service times for a transaction based on one or more of the group comprising temporal and contextual qualifications. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 19, retrieve a service level agreement model associated with the requester, and to apply the service level agreement model to the first transaction to determine the plurality of available fraud detection analytics. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 8, and 15 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 8 and is described by the steps of independent claim 15. 
Claim 1 (as amended): Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional elements of "a computer", "an electronic database", and "an electronic communications network". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a computer", "an electronic database", and "an electronic communications network" of independent claim 1 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("retrieving, from an electronic … fraud detection analytics", "analyzing the historical data … analytics optimization model", "receiving, from a requester … the first transaction", "determining, based on the … the first transaction", "using the fraud detection … detection analytic, and", "wherein resource consumption data … of system resources", "applying the selected fraud … of risk; and" and "reporting, to the requester … the first transaction") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "retrieving, from an electronic … fraud detection analytics", "analyzing the historical data … analytics optimization model", "receiving, adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "retrieving, from an electronic … fraud detection analytics", "receiving, from a requester … the first transaction", "reporting, to the requester … the first transaction" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "retrieving, from an electronic … fraud detection analytics", "receiving, from a requester … the first transaction", "reporting, to the requester … the first transaction" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "retrieving, from an electronic … fraud detection analytics", "receiving, from a requester … the first transaction", "reporting, to the requester … the first transaction", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 8 (as amended): Materially regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 8 (as amended) further to the abstract idea includes additional elements of "a[] processor", "an electronic database", and "an electronic communications network". However, independent claim 8 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a[] processor", "an electronic database", and "an electronic communications network" of independent claim 8 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("retrieve, from an electronic … fraud detection analytics", "analyze the historical data … analytics optimization model", "receive, from a requester … the first transaction", "determine, based on the … the first transaction", "use the fraud detection … detection analytic, and", "wherein resource consumption data … of system resources", "apply the selected fraud … of risk; and" and "report, to the requester … the first transaction") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "retrieve, from an electronic … fraud detection analytics", "analyze the historical data … analytics optimization model", "receive, from a requester … the first transaction", "determine, based on the … the first transaction", "use the fraud detection … detection analytic, and", "wherein resource consumption data … of system resources", "apply the selected fraud … of risk; and", "report, to the requester … the first transaction" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "retrieve, from an electronic … fraud detection analytics", "receive, from a requester … the first transaction", "report, to the requester … the first transaction" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "retrieve, from an electronic … fraud detection analytics", "receive, from a requester … the first transaction", "report, to the requester … the first transaction" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "retrieve, from an electronic … fraud detection analytics", "receive, from a requester … the first transaction", "report, to the requester … the first transaction", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 8 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 15 (as amended): Materially regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 15 (as amended) further to the abstract idea includes additional adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "retrieve, from an electronic … fraud detection analytics", "analyze the historical data … analytics optimization model", "receive, from a requester … the first transaction", "determine, based on the … the first transaction", "use the fraud detection … detection analytic, and", "wherein resource consumption data … of system resources", "apply the selected fraud … of risk; and", "report, to the requester … the first transaction" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "retrieve, from an electronic … fraud detection analytics", "receive, from a requester … the first transaction", "report, to the requester … the first transaction" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "retrieve, from an electronic … fraud detection analytics", "receive, from a requester … the first transaction", "report, to the requester … the the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "retrieve, from an electronic … fraud detection analytics", "receive, from a requester … the first transaction", "report, to the requester … the first transaction", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 15 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 1, 8, and 15 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-6, 9-13, and 16-19 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 2: Dependent claim 2 adds an additional method step of "measuring a service time … updated historical data". However, the additional method step of dependent claims 2 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claim 3: Dependent claim 3 adds an additional method step of "retrieving, from an electronic … the first transaction". However, the additional method step of dependent claims 3 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 1, and storing and retrieving information in memory, Versata Dev. Group, Inc.; OIP Techs., Inc., see previous legal citations herein Re: Claim 1, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 6: Dependent claim 6 adds an additional method step of "retrieving, from an electronic … fraud detection analytics". However, the additional method step of dependent claims 6 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 3 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 6 is ineligible. 
Claims 9 and 16: Dependent claims 9 and 16 add an additional method step of "measure a service time … updated historical data". However, the additional method step of dependent claim 9 and 16 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 9 and 16 are ineligible. 
Claims 10 and 17: Dependent claims 10 and 17 add an additional method step of "retrieve, from an electronic … the first transaction". However, the additional method step of dependent claim 10 and 17 is directed to the abstract idea noted above and does not otherwise alter the analysis presented the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 3 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 10 and 17 are ineligible. 
Claims 13 and 19: Dependent claims 13 and 19 add an additional method step of "retrieve, from an electronic … fraud detection analytics". However, the additional method step of dependent claim 13 and 19 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 3 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 13 and 19 are ineligible. 
Claim 18: Dependent claim 18 adds additional method steps of "determine one of a … and contextual qualifications". However, the additional method steps of dependent claims 18 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 18 is ineligible. 
Claims 4-5, 11-12, and 16: Dependent claims 4-5, 11-12, and 16 further limit the method steps already recited and thereby narrow the identified abstract idea noted above but do not otherwise alter the analysis presented above. Accordingly, dependent claims 4-5, 11-12, and 16 are ineligible. 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 1-3, 6, 8-10, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2009/0150319 A1 of Matson; Mark et al., (hereinafter "MATSON") in view of U.S. Patent Application Publication No. US 2015/0026061 A1 of Siegel; Kevin et al., (hereinafter "SIEGEL") in further view of U.S. Patent Application Publication No. US 2014/0136295 A1 of Wasser; Michael Morris, (hereinafter "WASSER") in even further view of U.S. Patent Application Publication No. US 2014/0149171 A1 of HACKETT; JOSEPH et al., (hereinafter "HACKETT"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT. Claim 1 is an independent claim. The combined disclosures and teachings of MATSON and SIEGEL and WASSER and HACKETT taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a computer-implemented method for optimizing analytics selection to detect fraud comprising: Reference (MATSON: discloses e.g. "the system and components of the present invention described herein are implemented using well known computers, such as a computer 702 shown in FIG. 7[; t]he computer 702 can be any commercially available and well known computer capable of performing the functions described herein, such as computers available from International Business Machines, Apple, Sun, HP, Dell, Compaq, Digital, Cray, etc." par. [0129] or " Computer Implementation" par. [0128] and e.g. "[m]ethods, systems, and computer program products for monitoring, aggregating, and correlating business events in real time and acting on the results with near zero latency" Abstract and e.g. "[o]perational BI supports process optimization by pushing needed data to front-line analysts and managers in real time" par. [0008] or "an optimized analytics server designed to handle the challenges of operational BI" par. [0010] and e.g. "a data warehousing and analytics solution that can extract real-time data from multiple sources on the fly[; t]his solution also must transform the data into actionable business intelligence and make it accessible to those who need it" par. [0009] or "multiple analytic models" pars. [0023], [0029]-[0030], [0064], [0081], [0087], [0090] and e.g. "rules are put into groups and a user to may select rule priorities which in turn control the sequence in which the rules are evaluated" par. [0042] or "if two rules in rule set within rules engine 215 select the same action group 220; then action group 220 would only be executed once" par. [0072] and e.g. "[t]he action time requirement for fraud detection, for example, may be a few seconds" par. [0011] or "[f]raud detection, risk management, customer segmentation, network management, and inventory management are examples of operational processes that can be [] using operational BI" par. [0010]) 
• 1 ¶ 2 • retrieving, from an electronic database, historical data on a plurality of available fraud detection analytics, the historical data including execution times, resource consumption data, and accuracy levels associated with the available fraud detection analytics; Reference (MATSON: discloses e.g. "receiving historical values comprising keys and data fields at an analytic model" Abstract or "historical values" Abstract, pars. [0099], [0111], [0121], Claims 1, 10, 19 and e.g. "remote database 345" par. [0083] or "monitor database 245" pars. [0067], [0079]-[0080] or "monitor database" pars. [0092], [0105], [0107], [0117], Claims 1, 10, 19 and e.g. "multiple analytic models" pars. [0023], [0029]-[0030], [0064], [0081], [0087], [0090] or "analytic models such as 322, 312, and 314" pars. [0082]-[0083] or "[a]nalytic models 322, 314, and 312" par. [0085] or "[f]ist Analytic Model" Fig. 6 element 605 or "[s]econd Analytic Model" Fig. 6 element 655 or "[a]lthough FIG. 6 depicts two analytic models being chained together, more than two analytic models can be chained together" par. [0108] and e.g. "analytic model is available" par. [0083] or "analytic model 422 is then available to subsequent analytic objects such as analytic models 412 and 414" par. [0089] or "data in one of said analytic models is available to other analytic models" Claim 9 or "any field set in one of said analytic model object instances is available to said plurality of analytic models" Claim 18 or "values stored by the database update means are available as input into a plurality of analytic models" Claim 24); (MATSON: doesn't expressly and explicitly recite including execution times --- however SIEGEL: clearly discloses, teaches, and/or suggests the feature -- e.g. "model performance data may include the speed at which the model runs" par. [0078] or "model performance data may be generated evaluating the speed of the model[;] metrics may include the number of transactions analyzed per hour or the amount of memory and CPU time used per transaction" par. [0081] or "the best performing model may have the most desirable combination of predictive effectiveness and speed" par. [0083]), [See Remarks Below]; (MATSON: doesn't expressly and explicitly recite , resource consumption data --- however WASSER: clearly discloses, teaches, and/or suggests the feature -- e.g. "based on historical usage data, service level agreements, contracts, resource configurations, and the like" par. [0080] or "changing the recommendation based on at least one of historical usage data, a service level agreement, a contract, or a configuration of the at least one resource" Claims 2, 20), [See Remarks Below]; (MATSON: doesn't expressly and explicitly recite , and accuracy levels --- however SIEGEL: clearly discloses, teaches, and/or suggests the feature -- e.g. "determining performance data for the scoring models in the plurality of scoring models; determining that a model other than the production model is the best performing model; and promoting the best performing model to be the production model" Claim 4 or "determining, by the computer, performance data for the scoring models in the plurality of scoring models; determining, by the computer, that a model other than the production model is the best performing model; and promoting, by the computer, the best performing model to be the production model" Claim 16 "wherein the performance data comprises at least one of: a model's predictive accuracy [and] a model's computational efficiency" Claims 6, 16 or "issuer may prefer to choose a highly accurate model" par. [0027] where "transaction analysis system 200 determines model performance data for the models in each environment[; m]odel performance data may include any data relating to the efficiency, effectiveness, or desirability of the model[;] model performance data may include the speed at which the model runs, the predictive accuracy of the model (e.g., to what extent a high transaction score correlates with a fraudulent transaction, and vice versa), false positive/false negative rates for declined transactions, the stability of the model, etc." par. [0078] and "false positive and negative rates may be used to determine the predictive accuracy of a model" par. [0080]), [See Remarks Below]; (MATSON: discloses e.g. "[t]he action time requirement for fraud detection, for example, may be a few seconds" par. [0011] or "[f]raud detection, risk management, customer segmentation, network management, and inventory management are examples of operational processes that can be [] using operational BI" par. [0010]) 
With respect to above-noted claimed element [1] "execution times" which is disclosed by SIEGEL: the teachings and/or suggestions within the disclosure of MATSON thus far relied upon omits to mention within its descriptions an explicit and express recital of [1] "execution times" as required by the instant claim. Nevertheless, herein relied upon are portions of the disclosure of SIEGEL which sufficiently teaches the feature apposite to the claimed invention as commented about above with reference(s) to exemplary disclosures within SIEGEL that teach and/or suggest the claimed feature. At the time of SIEGEL: par. [0007]). 
With respect to above-noted claimed element [2] "resource consumption data" --- [3]-"and accuracy levels" which is disclosed by WASSER: the teachings and/or suggestions within the disclosures of MATSON and SIEGEL thus far relied upon do not record within the authors' writings an explicit and express recitation of [2] "resource consumption data" --- [3]-"and accuracy levels" as presented within the claim being considered. However, herein relied upon are portions of the disclosure of WASSER which sufficiently teaches the feature applicable to the claimed invention as commented about above with reference(s) to exemplary disclosures within WASSER that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of MATSON and SIEGEL by adding or substituting the feature [2] "resource consumption data" --- [3]-"and accuracy levels" as taught and/or suggested by WASSER, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily foreseeable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of MATSON and SIEGEL with these above-described teachings of [2] "resource consumption data" --- [3]-"and accuracy levels" sufficiently taught, suggested, and/or disclosed in WASSER because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have WASSER: par. [0003]). 
• 1 ¶ 3 • analyzing the historical data to form a fraud detection analytics optimization model; Reference (MATSON: discloses e.g. "a data warehousing and analytics solution that can extract real-time data from multiple sources on the fly[; t]his solution also must transform the data into actionable business intelligence and make it accessible to those who need it" par. [0009] or "multiple analytic models" pars. [0023], [0029]-[0030], [0064], [0081], [0087], [0090] and e.g. "producing an analytic model" pars. [0023], [0034]) 
• 1 ¶ 4 • receiving, from a requester via an electronic communications network, a request to analyze a first transaction, the request including information about the first transaction; Reference (MATSON: discloses e.g. "[i]nput fields 405 are passed into analytic models 422 and 412 via service calls 413 from a monitor service" par. [0088] and e.g. "network interface 718 allows the computer 702 to communicate over communication networks or mediums 724B (representing a form of a computer useable or readable medium), such as LANs, WANs, the Internet, etc[; t]he network interface 718 may interface with remote sites or networks via wired or wireless connections" par. [0135] and "transaction" pars. [0019], [0059], [0078]) 
• 1 ¶ 5 • determining, based on the requester and the information about the first transaction, a required service time for the first transaction; Reference (MATSON: discloses e.g. "[t]he action time requirement for fraud detection[] may be a few seconds" par. [0011]) 
• 1 ¶ 6 • using the fraud detection analytics optimization model to select, from the plurality of available fraud detection analytics, a fraud detection analytic that has a higher accuracy level than other ones of the plurality of available fraud detection analytics, wherein the selected fraud detection analytic is predicted to execute within the required service time based on the execution time determined from the historical data associated with the selected fraud detection analytic, and Reference (MATSON: discloses e.g. "producing an analytic model" pars. [0023], [0034]); (MATSON: doesn't expressly and explicitly recite to select --- however SIEGEL: clearly discloses, teaches, and/or suggests the feature -- e.g. "determining performance data for the scoring models in the plurality of scoring models; determining that a model other than the production model is the best performing model; and promoting the best performing model to be the production model" Claim 4 or "determining, by the computer, performance data for the scoring models in the plurality of scoring models; determining, by the computer, that a model other than the production model is the best performing model; and promoting, by the computer, the best performing model to be the production model" Claim 16 "wherein the performance data comprises at least one of: a model's predictive accuracy [and] a model's computational efficiency" Claims 6, 16 or "issuer may prefer to choose a highly accurate model" par. [0027] where "transaction analysis system 200 determines model performance data for the models in each environment[; m]odel performance data may include any data relating to the efficiency, effectiveness, or desirability of the model[;] model performance data may include the speed at which the model runs, the predictive accuracy of the model (e.g., to what extent a high transaction score correlates with a fraudulent transaction, and vice versa), false positive/false negative rates for declined transactions, the stability of the model, etc." par. [0078] and "false positive and negative rates may be used to determine the predictive accuracy of a model" par. [0080]), [See Remarks Below]; (MATSON: discloses e.g. "multiple analytic models" pars. [0023], [0029]-[0030], [0064], [0081], [0087], [0090] or "analytic models such as 322, 312, and 314" pars. [0082]-[0083] or "[a]nalytic models 322, 314, and 312" par. [0085] or "[f]ist Analytic Model" Fig. 6 element 605 or "[s]econd Analytic Model" Fig. 6 element 655 or "[a]lthough FIG. 6 depicts two analytic models being chained together, more than two analytic models can be chained together" par. [0108]); (MATSON: doesn't expressly and explicitly recite that has a higher accuracy level than other ones --- however SIEGEL: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (MATSON: doesn't expressly and explicitly recite is predicted --- however HACKETT: clearly discloses, teaches, and/or suggests the feature -- e.g. "considering an aggregate response time required of the different sets of transactional units as constrained by the request response time; and one or more processors, executing program instructions stored on one or more non-transitory storage mediums, providing the virtual service that consumes the determined one of the different sets to provide the service response for the service requestor within the request response time" Claim 1 or "considering an aggregate response time required of the different sets of transactional units as constrained by the request response time; and (D) provide the virtual service that consumes the determined one of the different sets to provide the service response for the service requestor within the request response time" Claims 9, 17 or "[t]ransaction Latency [or] Calculated Latency" Fig. 5 or "the data collector 155 can be further configured to capture historical data regarding operation of the federated virtual service cloud 125[;] implement a predictive aspect to the management of the virtual resource pool 130, where the size andor composition can be modified in response to expected peaks and lows" par. [0050]), [See Remarks Below]; (MATSON: discloses e.g. "computer program products, having control logic stored therein that, when executed by one or more data processing devices, cause such data processing devices to operate as described" par. [0137] and e.g. "[t]he action time requirement for fraud detection[] may be a few seconds" par. [0011]); (MATSON: doesn't expressly and explicitly recite determined from the historical data associated...fraud detection analytic, and --- however SIEGEL: clearly discloses, teaches, and/or suggests the feature -- e.g. "model performance data may include the speed at which the model runs" par. [0078] or "model performance data may be generated evaluating the speed of the model[;] metrics may include the number of transactions analyzed per hour or the amount of memory and CPU time used per transaction" par. [0081] or "the best performing model may have the most desirable combination of predictive effectiveness and speed" par. [0083]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "select" and [2]-"a higher accuracy level than other ones" which are disclosed by SIEGEL: the teachings and/or suggestions within the disclosures of MATSON and WASSER thus far relied upon fail to mention within the authors' explanations an explicit and express recital of [1] "select" and [2]-"a higher accuracy level than other ones" as recited in the claim being considered. Nevertheless, herein relied upon are portions of the disclosure of SIEGEL which sufficiently teaches the features appurtenant to the claimed invention as pointed out above with citation(s) to exemplary disclosures within SIEGEL that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of MATSON and WASSER by adding or substituting the features [1] "select" and [2]-"a higher accuracy level than other ones" as taught and/or suggested by SIEGEL, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily foreseeable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of MATSON and WASSER with these above-described teachings of [1] "select" and [2]-"a higher accuracy level than other ones" sufficiently taught, suggested, and/or disclosed in SIEGEL because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "implementing a method comprising receiving a scoring request associated with the transaction, sending the scoring request to a plurality of scoring models including a production model[] and [] receiving a transaction score generated [] and sending the transaction score to a server to approve or decline the transaction in real-time". (SIEGEL: par. [0007]). 
With respect to above-noted claimed elements [3] "predicted" and [4]-"determined" and [5]-"associated with the selected fraud detection analytic," which are disclosed by HACKETT: the teachings HACKETT: par. [0002]); or to "meet[] fulfillment requirements of the received service request [] based upon cost factors derived from the captured operational metrics data, the usage-based service cost model of the cloud service provider, and a current usage state of the virtual resource pool[ where t]he received service request can then be routed to the determined transactional unit for performance of the requested service". (HACKETT: par. [0007]). 
• 1 ¶ 7 • wherein resource consumption data of the historical data associated with the selected fraud detection analytic is compared to a current system resource availability to determine that execution of the selected fraud analytic does not utilize more than a currently available amount of system resources; Reference (MATSON: doesn't expressly and explicitly recite is compared --- however SIEGEL: clearly discloses, teaches, and/or suggests the feature -- e.g. "model performance data may include the speed at which the model runs" par. [0078] or "model performance data may be generated evaluating the speed of the model[;] metrics may include the number of transactions analyzed per hour or the amount of memory and CPU time used per transaction" par. [0081] or "the best performing model may have the most desirable combination of predictive effectiveness and speed" par. [0083]), [See Remarks Below]; (MATSON: doesn't expressly and explicitly recite to a current system resource availability...amount of system resources; --- however WASSER: clearly discloses, teaches, and/or suggests the feature -- e.g. "based on historical usage data, service level agreements, contracts, resource configurations, and the like" par. [0080] or "changing the recommendation based on at least one of historical usage data, a service level agreement, a contract, or a configuration of the at least one resource" Claims 2, 20, [See Remarks Below] and e.g. "[c]hart 700-4 shows how once the optimal number of resource reservations has been selected one could allocate resources over a time period[; t]he number of reserved resources would cover all resources during normal operation while on-demand resources would handle resources above the optimal number of resource reservations" par. [0093]), [See Remarks Below] 
With respect to above-noted claimed element [1] "compared" which is disclosed by SIEGEL: the teachings and/or suggestions within the disclosures of MATSON and HACKETT thus far relied upon do not include within the authors' writings an explicit and express recitation of [1] "compared" as presented within the claim being considered. Nevertheless, herein relied upon are portions of the disclosure of SIEGEL which sufficiently teaches the feature applicable to the claimed invention as pointed out above with citation(s) to exemplary disclosures within SIEGEL that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of MATSON and HACKETT by adding or substituting the feature [1] "compared" as taught and/or suggested by SIEGEL, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of MATSON and HACKETT with these previously described teachings of [1] "compared" sufficiently taught, suggested, and/or disclosed in SIEGEL because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "implementing a method comprising receiving a scoring request associated with the transaction, sending the scoring request to a plurality of scoring models including a production model[] and [] receiving a transaction score generated [] and sending the transaction score to a server to approve or decline the transaction in real-time". (SIEGEL: par. [0007]). 
With respect to above-noted claimed elements [2] "to a current system resource availability to determine" and [3]-"does not utilize more than" which are disclosed by WASSER: the teachings and/or suggestions within the disclosures of MATSON and HACKETT and SIEGEL thus far relied upon fail to mention within the authors' writings an explicit and express recitation of [2] "to a current system resource availability to determine" and [3]-"does not utilize more than" as recited in the claim being considered. However, herein relied upon are portions of the disclosure of WASSER which sufficiently teaches the features appurtenant to the claimed invention as commented about above with citation(s) to exemplary disclosures within WASSER that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of MATSON and HACKETT and SIEGEL by adding or substituting the features [2] "to a current system resource availability to determine" and [3]-"does not utilize more than" as taught and/or suggested by WASSER, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily reckonable to that person who in the art had ordinary skill at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of MATSON and HACKETT and SIEGEL with these above-described teachings of [2] "to a current system resource availability to determine" and [3]-"does not utilize more than" sufficiently taught, suggested, and/or disclosed in WASSER because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of coping with "an ever increasing number of cloud service providers becoming available, and an ever growing number of different purchase plans being made available". (WASSER: par. [0003]). 
• 1 ¶ 8 • applying the selected fraud detection analytic to the first transaction to obtain an indication of risk; and Reference (MATSON: discloses e.g. "[f]raud detection[] risk management [] using operational BI" par. [0010]) 
• 1 ¶ 9 • reporting, to the requester via the electronic communications network, the indication of risk for the first transaction. Reference (MATSON: discloses e.g. "an alert message that contains any or all of the fields in the analytic model as well as additional static information" par. [0053] or "[r]eporting and Analysis latency is the time it takes for operational BI applications to report on and analyze the event data, and deliver the results to a business user or automated decision-making software for appropriate action" par. [0015] and e.g. "[i]nput fields 405 are passed into analytic models 422 and 412 via service calls 413 from a monitor service" par. [0088] and e.g. "network interface 718 allows the computer 702 to communicate over communication networks or mediums 724B (representing a form of a computer useable or readable medium), such as LANs, WANs, the Internet, etc[; t]he network interface 718 may interface with remote sites or networks via wired or wireless connections" par. [0135] and e.g. "[f]raud detection[] risk management [] using operational BI" par. [0010] and "transaction" pars. [0019], [0059], [0078]) 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, MATSON and SIEGEL disclose and render obvious as previously combined the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the method of claim 1, further comprising measuring a service time associated with applying the selected fraud detection analytic to the first transaction, updating the historical data based on the measured service time, and updating the fraud detection analytics optimization model based on the updated historical data. Reference (MATSON: discloses e.g. "[a]n analytic model may have many associated timer definitions[; a]n analytic object may have many active timers" par. [0045] or "duration is a continuous running or elapsing of time" par. [0046] or "active timers are []registered to allow monitored events to come through" par. [0047] or "active action timer related to th[e] service running [] active action timers should be []registered" par. [0049] and e.g. "[i]n step 620, actions are performed pursuant to rules applied in step 615[; d]ata fields 617 are also updated in this step" par. [0113] or "[i]n step 645, new values are stored in the monitor database in step 645" par. [0117] or "[i]n step 680, actions are performed pursuant to rules applied in step 675[; d]ata 677 is also updated in this step" par. [0124]) 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of MATSON and WASSER taken together render obvious the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the method of claim 1, further comprising retrieving, from an electronic database, a service level agreement model associated with the requester, and wherein the determining comprises applying the service level agreement model to the first transaction to determine the required service time for the first transaction. Reference (MATSON: doesn't expressly and explicitly recite retrieving, from an electronic database,...for the first transaction. --- however WASSER: clearly discloses, teaches, and/or suggests the feature -- e.g. "data stores 354 may include a database[] configured to maintain and store various resource recommendation models, resource data, resource usage logs, resource configuration data, service level agreements, cloud-service provider contract data, or the like[; d]ata stores 354 may further include program code, data, algorithms, or the like, for use by a processor, such as central processing unit (CPU) 312 to execute and perform actions" par. [0054], [See Remarks Below] and e.g. "a model that accounts for trends or varying use of resources might be employed[; m]oreover, the analysis may be configured to account for various service level agreement cost implications" par. [0018] or "services might be partitioned based on different service level agreements" par. [0036] or "store various resource recommendation models, resource data, resource usage logs, resource configuration data, service level agreements, cloud-service provider contract data, or the like" par. [0054] or "details about a configuration of the resource, a location of the resource, a service level agreement for the resource" par. [0064] or "recommendations are in part based on historical usage data, service level agreements, contracts, resource configurations, and the like" par. [0080], [See Remarks Below] and e.g. "employ the information [] to determine a resource recommendation" par. [0037]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "retrieving" and [2] "a service level agreement model associated with the requester," and [3] "applying the service" which are disclosed by WASSER: the teachings and/or suggestions within the disclosure of MATSON thus far relied upon does not include within its writings an explicit and express recitation of [1] "retrieving" and [2] "a service level agreement model associated with the requester," and [3] "applying the service" as presented within the instant claim. Nevertheless, herein relied upon are portions of the disclosure of WASSER which sufficiently teaches the features apposite to the claimed invention as commented about above with citation(s) to exemplary disclosures within WASSER that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of MATSON by adding or substituting the features [1] "retrieving" and [2] "a service level agreement model associated with the requester," and [3] "applying the service" as taught and/or suggested by WASSER, with a reasonable expectation of success of arriving at the WASSER: par. [0003]). 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT. Claim 6 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, MATSON and WASSER disclose and render obvious as previously combined the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the method of claim 1, further comprising retrieving, from an electronic database, a service level agreement model associated with the requester, and applying the service level agreement model to the first transaction to determine the plurality of available fraud detection analytics. (MATSON and WASSER disclose or teach and/or suggest this limitation as noted in parent claim 1 and/or in one or more previous claims dependent thereon.) Reference (MATSON: discloses e.g. "[m]ethods, systems, and computer program products for monitoring, aggregating, and correlating business events in real time and acting on the results with near zero latency" Abstract); (MATSON: doesn't expressly and explicitly recite retrieving --- however WASSER: clearly discloses, teaches, and/or suggests the feature -- e.g. "data stores 354 may include a database[] configured to maintain and store various resource recommendation models, resource data, resource usage logs, resource configuration data, service level agreements, cloud-service provider contract data, or the like[; d]ata stores 354 may further include program code, data, algorithms, or the like, for use by a processor, such as central processing unit (CPU) 312 to execute and perform actions" par. [0054]), [See Remarks after Claim 3 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (MATSON: discloses e.g. "remote database 345" par. [0083] or "monitor database 245" pars. [0067], [0079]-[0080] or "monitor database" pars. [0092], [0105], [0107], [0117], Claims 1, 10, 19); (MATSON: doesn't expressly and explicitly recite , a service level --- however WASSER: clearly discloses, teaches, and/or suggests the feature -- e.g. "a model that accounts for trends or varying use of resources might be employed[; m]oreover, the analysis may be configured to account for various service level agreement cost implications" par. [0018] or "services might be partitioned based on different service level agreements" par. [0036] or "store various resource recommendation models, resource data, resource usage logs, resource configuration data, service level agreements, cloud-service provider contract data, or the like" par. [0054] or "details about a configuration of the resource, a location of the resource, a service level agreement for the resource" par. [0064] or "recommendations are in part based on historical usage data, service level agreements, contracts, resource configurations, and the like" par. [0080]), [See Remarks after Claim 3 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (MATSON: discloses e.g. "[i]nput fields 405 are passed into analytic models 422 and 412 via service calls 413 from a monitor service" par. [0088]); (MATSON: doesn't expressly and explicitly recite , and applying --- however WASSER: clearly discloses, teaches, and/or suggests the feature -- e.g. "employ the information [] to determine a resource recommendation" par. [0037]), [See Remarks after Claim 3 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (MATSON: discloses "transaction" pars. [0019], [0059], [0078] and e.g. "multiple analytic models" pars. [0023], [0029]-[0030], [0064], [0081], [0087], [0090] or "analytic models such as 322, 312, and 314" pars. [0082]-[0083] or "[a]nalytic models 322, 314, and 312" par. [0085] or "[f]ist Analytic Model" Fig. 6 element 605 or "[s]econd Analytic Model" Fig. 6 element 655 or "[a]lthough FIG. 6 depicts two analytic models being chained together, more than two analytic models can be chained together" par. [0108] and e.g. "analytic model is available" par. [0083] or "analytic model 422 is then available to subsequent analytic objects such as analytic models 412 and 414" par. [0089] or "data in one of said analytic models is available to other analytic models" Claim 9 or "any field set in one of said analytic model object instances is available to said plurality of analytic models" Claim 18 or "values stored by the database update means are available as input into a plurality of analytic models" Claim 24 and e.g. "[t]he action time requirement for fraud detection, for example, may be a few seconds" par. [0011] or "[f]raud detection, risk management, customer segmentation, network management, and inventory management are examples of operational processes that can be [] using operational BI" par. [0010] and e.g. "a data warehousing and analytics solution that can extract real-time data from multiple sources on the fly[; t]his solution also must transform the data into actionable business intelligence and make it accessible to those who need it" par. [0009] or "multiple analytic models" pars. [0023], [0029]-[0030], [0064], [0081], [0087], [0090]) 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT. Claim 8 is an independent claim. MATSON and SIEGEL and WASSER and HACKETT disclose and render obvious as previously combined the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, a system for optimizing analytics selection to detect fraud, comprising: Reference (MATSON: discloses e.g. "[m]ethods, systems, and computer program products for monitoring, aggregating, and correlating business events in real time and acting on the results with near zero latency" Abstract and e.g. "[o]perational BI supports process optimization by pushing needed data to front-line analysts and managers in real time" par. [0008] or "an optimized analytics server designed to handle the challenges of operational BI" par. [0010] and e.g. "a data warehousing and analytics solution that can extract real-time data from multiple sources on the fly[; t]his solution also must transform the data into actionable business intelligence and make it accessible to those who need it" par. [0009] or "multiple analytic models" pars. [0023], [0029]-[0030], [0064], [0081], [0087], [0090] and e.g. "rules are put into groups and a user to may select rule priorities which in turn control the sequence in which the rules are evaluated" par. [0042] or "if two rules in rule set within rules engine 215 select the same action group 220; then action group 220 would only be executed once" par. [0072] and e.g. "[t]he action time requirement for fraud detection, for example, may be a few seconds" par. [0011] or "[f]raud detection, risk management, customer segmentation, network management, and inventory management are examples of operational processes that can be [] using operational BI" par. [0010]) 
• 8 ¶ 2 • at least one processor configured to: Reference (MATSON: discloses e.g "computer 702 includes one or more processors (also called central processing units, or CPUs), such as a processor 706" par. [0130]) 
• 8 ¶ 3 • retrieve, from an electronic database, historical data on a plurality of available fraud detection analytics, the historical data including execution times, resource consumption data, and accuracy levels associated with the available fraud detection analytics; See Prior Comment(s) at Claim 1 Par. 2; 
• 8 ¶ 4 • analyze the historical data to form a fraud detection analytics optimization model; See Prior Comment(s) at Claim 1 Par. 3; 
• 8 ¶ 5 • receive, from a requester via an electronic communications network, a request to analyze a first transaction, the request including information about the first transaction; See Prior Comment(s) at Claim 1 Par. 4; 
• 8 ¶ 6 • determine, based on the requester and the information about the first transaction, a required service time for the first transaction; See Prior Comment(s) at Claim 1 Par. 5; 
• 8 ¶ 7 • use the fraud detection analytics optimization model to select, from the plurality of available fraud detection analytics, a fraud detection analytic that has a higher accuracy level than other ones of the plurality of available fraud detection analytics, wherein the selected fraud detection analytic is predicted to execute within the required service time based on the execution time determined from the historical data associated with the selected fraud detection analytic, and See Prior Comment(s) at Claim 1 Par. 6; 
• 8 ¶ 8 • wherein resource consumption data of the historical data associated with the selected fraud detection analytic is compared to a current system resource availability to determine that execution of the selected fraud analytic does not utilize more than a currently available amount of system resources; See Prior Comment(s) at Claim 1 Par. 7; 
• 8 ¶ 9 • apply the selected fraud detection analytic to the first transaction to obtain an indication of risk; and See Prior Comment(s) at Claim 1 Par. 8; 
• 8 ¶ 10 • report, to the requester via the electronic communications network, the indication of risk for the first transaction. See Prior Comment(s) at Claim 1 Par. 9; 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT. Claim 9 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, MATSON and SIEGEL disclose and render obvious as previously combined the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, the system of claim 8, wherein the processor is configured to measure a service time associated with applying the selected fraud detection analytic to the first transaction, to update the historical data based on the measured service time, and to update the fraud detection analytics optimization model based on the updated historical data. See Prior Comment(s) at Claim 2 Par. 1; Reference (MATSON: discloses e.g "computer 702 includes one or more processors (also called central processing units, or CPUs), such as a processor 706" par. [0130]) 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT. Claim 10 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, MATSON and WASSER disclose and render obvious as previously combined the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the system of claim 8, wherein the processor is configured to retrieve, from an electronic database, a service level agreement model associated with the requester, and to apply the service level agreement model to the first transaction to determine a required service time for the first transaction. Reference (MATSON: discloses e.g "computer 702 includes one or more processors (also called central processing units, or CPUs), such as a processor 706" par. [0130]); (MATSON: doesn't expressly and explicitly recite retrieve, from an electronic database,...for the first transaction. --- however WASSER: clearly discloses, teaches, and/or suggests the feature -- e.g. "data stores 354 may include a database[] configured to maintain and store various resource recommendation models, resource data, resource usage logs, resource configuration data, service level agreements, cloud-service provider contract data, or the like[; d]ata stores 354 may further include program code, data, algorithms, or the like, for use by a processor, such as central processing unit (CPU) 312 to execute and perform actions" par. [0054]), [See Remarks after Claim 3 Par. 1 herein] and (e.g. "a model that accounts for trends or varying use of resources might be employed[; m]oreover, the analysis may be configured to account for various service level agreement cost implications" par. [0018] or "services might be partitioned based on different service level agreements" par. [0036] or "store various resource recommendation models, resource data, resource usage logs, resource configuration data, service level agreements, cloud-service provider contract data, or the like" par. [0054] or "details about a configuration of the resource, a location of the resource, a service level agreement for the resource" par. [0064] or "recommendations are in part based on historical usage data, service level agreements, contracts, resource configurations, and the like" par. [0080]), [See Remarks after Claim 3 Par. 1 herein] and (e.g. "employ the information [] to determine a resource recommendation" par. [0037]), [See Remarks after Claim 3 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT. Claim 13 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, MATSON and WASSER disclose and render obvious as previously combined the claimed subject matter of claim 13 as follows and as explained below.
Regarding and as per CLAIM 13, the system of claim 8, wherein the processor is configured to retrieve, from an electronic database, a service level agreement model associated with the requester, and to apply the service level agreement model to the first transaction to determine the plurality of available fraud detection analytics. See Prior Comment(s) at Claim 6 Par. 1; (MATSON and WASSER disclose or teach and/or suggest this limitation as noted in parent claim 8 and/or in one or more previous claims dependent thereon.) 
    
        
            
                                
            
        
    

Claim 15, EXAMINER's Analysis: Claim 15 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT. Claim 15 is an independent claim. MATSON and SIEGEL and WASSER and HACKETT disclose and render obvious as previously combined the claimed subject matter of claim 15 as follows and as explained below.
Regarding and as per CLAIM 15, a computer program product for optimizing analytics selection to detect fraud, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a computer processor to cause the computer processor to: Reference (MATSON: discloses e.g. "[m]ethods, systems, and computer program products for monitoring, aggregating, and correlating business events in real time and acting on the results with near zero latency" Abstract and e.g. "[o]perational BI supports process optimization by pushing needed data to front-line analysts and managers in real time" par. [0008] or "an optimized analytics server designed to handle the challenges of operational BI" par. [0010] and e.g. "a data warehousing and analytics solution that can extract real-time data from multiple sources on the fly[; t]his solution also must transform the data into actionable business intelligence and make it accessible to those who need it" par. [0009] or "multiple analytic models" pars. [0023], [0029]-[0030], [0064], [0081], [0087], [0090] and e.g. "rules are put into groups and a user to may select rule priorities which in turn control the sequence in which the rules are evaluated" par. [0042] or "if two rules in rule set within rules engine 215 select the same action group 220; then action group 220 would only be executed once" par. [0072] and e.g. "[t]he action time requirement for fraud detection, for example, may be a few seconds" par. [0011] or "[f]raud detection, risk management, customer segmentation, network management, and inventory management are examples of operational processes that can be [] using operational BI" par. [0010] and e.g. "computer useable or readable storage medium 724 having stored therein computer software 728B (control logic) andor data" pars. [0133], [0137] and e.g. "computer program products, having control logic stored therein that, when executed by one or more data processing devices, cause such data processing devices to operate as described" par. [0137] and e.g "computer 702 includes one or more processors (also called central processing units, or CPUs), such as a processor 706" par. [0130]) 
• 15 ¶ 2 • retrieve, from an electronic database, historical data on a plurality of available fraud detection analytics, the historical data including execution times, resource consumption data, and accuracy levels associated with the available fraud detection analytics; See Prior Comment(s) at Claim 1 Par. 2; 
• 15 ¶ 3 • analyze the historical data to form a fraud detection analytics optimization model; See Prior Comment(s) at Claim 1 Par. 3; 
• 15 ¶ 4 • receive, from a requester via an electronic communications network, a request to analyze a first transaction, the request including information about the first transaction; See Prior Comment(s) at Claim 1 Par. 4; 
• 15 ¶ 5 • determine, based on the requester and the information about the first transaction, a required service time for the first transaction; See Prior Comment(s) at Claim 1 Par. 5; 
• 15 ¶ 6 • use the fraud detection analytics optimization model to select, from the plurality of available fraud detection analytics, a fraud detection analytic that has a higher accuracy level than other ones of the plurality of available fraud detection analytics, wherein the selected fraud detection analytic is predicted to execute within the required service time based on the execution time determined from the historical data associated with the selected fraud detection analytic, and See Prior Comment(s) at Claim 1 Par. 6; 
• 15 ¶ 7 • wherein resource consumption data of the historical data associated with the selected fraud detection analytic is compared to a current system resource availability to determine that execution of the selected fraud analytic does not utilize more than a currently available amount of system resources; See Prior Comment(s) at Claim 1 Par. 7; 
• 15 ¶ 8 • apply the selected fraud detection analytic to the first transaction to obtain an indication of risk; and See Prior Comment(s) at Claim 1 Par. 8; 
• 15 ¶ 9 • report, to the requester via the electronic communications network, the indication of risk for the first transaction. See Prior Comment(s) at Claim 1 Par. 9; 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT. Claim 16 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, MATSON and SIEGEL disclose and render obvious as previously combined the claimed subject matter of claim 16 as follows and as explained below.
Regarding and as per CLAIM 16, the computer program product of claim 15, wherein the program instructions are executable by a computer processor to cause the computer processor to measure a service time associated with applying the selected fraud detection analytic to the first transaction, to update the historical data based on the measured service time, and to update the fraud detection analytics optimization model based on the updated historical data. Reference (MATSON: discloses e.g. "[a]n analytic model may have many associated timer definitions[; a]n analytic object may have many active timers" par. [0045] or "duration is a continuous running or elapsing of time" par. [0046] or "active timers are []registered to allow monitored events to come through" par. [0047] or "active action timer related to th[e] service running [] active action timers should be []registered" par. [0049] and e.g. "[i]n step 620, actions are performed pursuant to rules applied in step 615[; d]ata fields 617 are also updated in this step" par. [0113] or "[i]n step 645, new values are stored in the monitor database in step 645" par. [0117] or "[i]n step 680, actions are performed pursuant to rules applied in step 675[; d]ata 677 is also updated in this step" par. [0124]) 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT. Claim 17 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, MATSON and WASSER disclose and render obvious as previously combined the claimed subject matter of claim 17 as follows and as explained below.
Regarding and as per CLAIM 17, the computer program product of claim 15, wherein the program instructions are executable by a computer processor to cause the computer processor to retrieve, from an electronic database, a service level agreement model associated with the requester, and to apply the service level agreement model to the first transaction to determine a required service time for the first transaction. Reference (MATSON: doesn't expressly and explicitly recite to retrieve, from an electronic database,...for the first transaction. --- however WASSER: clearly discloses, teaches, and/or suggests the feature -- e.g. "data stores 354 may include a database[] configured to maintain and store various resource recommendation models, resource data, resource usage logs, resource configuration data, service level agreements, cloud-service provider contract data, or the like[; d]ata stores 354 may further include program code, data, algorithms, or the like, for use by a processor, such as central processing unit (CPU) 312 to execute and perform actions" par. [0054]), [See Remarks after Claim 3 Par. 1 herein] and (e.g. "a model that accounts for trends or varying use of resources might be employed[; m]oreover, the analysis may be configured to account for various service level agreement cost implications" par. [0018] or "services might be partitioned based on different service level agreements" par. [0036] or "store various resource recommendation models, resource data, resource usage logs, resource configuration data, service level agreements, cloud-service provider contract data, or the like" par. [0054] or "details about a configuration of the resource, a location of the resource, a service level agreement for the resource" par. [0064] or "recommendations are in part based on historical usage data, service level agreements, contracts, resource configurations, and the like" par. [0080]), [See Remarks after Claim 3 Par. 1 herein] and (e.g. "employ the information [] to determine a resource recommendation" par. [0037]), [See Remarks after Claim 3 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT. Claim 19 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, MATSON and WASSER disclose and render obvious as previously combined the claimed subject matter of claim 19 as follows and as explained below.
Regarding and as per CLAIM 19, the computer program product of claim 15, wherein the program instructions are executable by a computer processor to cause the computer processor to retrieve, from an electronic database, a service level agreement model associated with the requester, and to apply the service level agreement model to the first transaction to determine the plurality of available fraud detection analytics. (MATSON and WASSER disclose or teach and/or suggest this limitation as noted in parent claim 15 and/or in one or more previous claims dependent thereon.) Reference (MATSON: discloses e.g. "[m]ethods, systems, and computer program products for monitoring, aggregating, and correlating business events in real time and acting on the results with near zero latency" Abstract and e.g. "computer useable or readable storage medium 724 having stored therein computer software 728B (control logic) andor data" pars. [0133], [0137] and e.g. "computer program products, having control logic stored therein that, when executed by one or more data processing devices, cause such data processing devices to operate as described" par. [0137] and e.g "computer 702 includes one or more processors (also called central processing units, or CPUs), such as a processor 706" par. [0130]); (MATSON: doesn't expressly and explicitly recite to retrieve --- however WASSER: clearly discloses, teaches, and/or suggests the feature -- e.g. "data stores 354 may include a database[] configured to maintain and store various resource recommendation models, resource data, resource usage logs, resource configuration data, service level agreements, cloud-service provider contract data, or the like[; d]ata stores 354 may further include program code, data, algorithms, or the like, for use by a processor, such as central processing unit (CPU) 312 to execute and perform actions" par. [0054]), [See Remarks after Claim 3 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (MATSON: discloses e.g. "remote database 345" par. [0083] or "monitor database 245" pars. [0067], [0079]-[0080] or "monitor database" pars. [0092], [0105], [0107], [0117], Claims 1, 10, 19); (MATSON: doesn't expressly and explicitly recite , a service level --- however WASSER: clearly discloses, teaches, and/or suggests the feature -- e.g. "a model that accounts for trends or varying use of resources might be employed[; m]oreover, the analysis may be configured to account for various service level agreement cost implications" par. [0018] or "services might be partitioned based on different service level agreements" par. [0036] or "store various resource recommendation models, resource data, resource usage logs, resource configuration data, service level agreements, cloud-service provider contract data, or the like" par. [0054] or "details about a configuration of the resource, a location of the resource, a service level agreement for the resource" par. [0064] or "recommendations are in part based on historical usage data, service level agreements, contracts, resource configurations, and the like" par. [0080]), [See Remarks after Claim 3 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (MATSON: discloses e.g. "[i]nput fields 405 are passed into analytic models 422 and 412 via service calls 413 from a monitor service" par. [0088]); (MATSON: doesn't expressly and explicitly recite , and to apply --- however WASSER: clearly discloses, teaches, and/or suggests the feature -- e.g. "employ the information [] to determine a resource recommendation" par. [0037]), [See Remarks after Claim 3 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (MATSON: discloses "transaction" pars. [0019], [0059], [0078] and e.g. "multiple analytic models" pars. [0023], [0029]-[0030], [0064], [0081], [0087], [0090] or "analytic models such as 322, 312, and 314" pars. [0082]-[0083] or "[a]nalytic models 322, 314, and 312" par. [0085] or "[f]ist Analytic Model" Fig. 6 element 605 or "[s]econd Analytic Model" Fig. 6 element 655 or "[a]lthough FIG. 6 depicts two analytic models being chained together, more than two analytic models can be chained together" par. [0108] and e.g. "analytic model is available" par. [0083] or "analytic model 422 is then available to subsequent analytic objects such as analytic models 412 and 414" par. [0089] or "data in one of said analytic models is available to other analytic models" Claim 9 or "any field set in one of said analytic model object instances is available to said plurality of analytic models" Claim 18 or "values stored by the database update means are available as input into a plurality of analytic models" Claim 24 and e.g. "[t]he action time requirement for fraud detection, for example, may be a few seconds" par. [0011] or "[f]raud detection, risk management, customer segmentation, network management, and inventory management are examples of operational processes that can be [] using operational BI" par. [0010] and e.g. "a data warehousing and analytics solution that can extract real-time data from multiple sources on the fly[; t]his solution also must transform the data into actionable business intelligence and make it accessible to those who need it" par. [0009] or "multiple analytic models" pars. [0023], [0029]-[0030], [0064], [0081], [0087], [0090]) 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

2-nd Prior Art Category: Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MATSON in view of SIEGEL in further view of WASSER in even further view of HACKETT in even further view of U.S. Patent Application Publication No. US 2016/0337441 A1 of Bloomquist; Kirk Elliot et al., (hereinafter "BLOOMQUIST"). 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT and BLOOMQUIST. Claim 4 is a dependent claim that directly depends upon parent claim 3, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 3 and 1, the MATSON and WASSER and BLOOMQUIST taken together render obvious the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, the method of claim 3, wherein the service level agreement model is configured to determine one of a plurality of required service times for a transaction based on temporal qualifications. Reference (MATSON: doesn't expressly and explicitly recite determine --- however BLOOMQUIST: clearly discloses, teaches, and/or suggests the feature -- e.g. "dynamically predicting events, analyzing risks, and taking decisive predictive actions based on efficiently receiving and processing information having spatial and temporal, andor contextual elements in a multidimensional environment, in the correct context and at the correct time and place" par. [0010]), [See Remarks Below]; (MATSON: discloses e.g. "[t]he action time requirement for fraud detection[] may be a few seconds" par. [0011] and e.g. "[i]f it is determined in step 660 that values stored in step 645 do not need to be input into another analytic model, then control is passed to step 647, data is returned" par. [0120] or "the new values are returned in step 647" par. [0128] or "[i]n step 625, other actions are performed, including alert generation" par. [0114] [where] "the process described above involving steps 615, 620, and 625 is repeated until there are no more rules to apply" par. [0116] or "[i]n step 685, other actions are performed, including alert generation" par. [0125] [where] "the process described above involving steps 675, 680, and 685 is repeated until there are no more rules to apply" par. [0127] and e.g. "[t]he action time requirement for fraud detection[] may be a few seconds" par. [0011] and e.g. "transaction" pars. [0019], [0059], [0078]); (MATSON: doesn't expressly and explicitly recite based on temporal qualifications. --- however BLOOMQUIST: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "determine one of a plurality of required service times" and [2] "based on temporal qualifications" which are disclosed by BLOOMQUIST: the teachings and/or suggestions within the disclosures of MATSON and WASSER thus far relied upon do not include within the authors' descriptions an explicit and express recitation of [1] "determine one of a plurality of required service times" and [2] "based on temporal qualifications" as required by the claim under examination. Nevertheless, herein relied upon are portions of the disclosure of BLOOMQUIST which sufficiently teaches the features appurtenant to the claimed invention as annotated above with quotation(s) of exemplary disclosures within BLOOMQUIST that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of MATSON and WASSER by adding or substituting the features [1] "determine one of a plurality of required service times" and [2] "based BLOOMQUIST: par. [0012]). 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT and BLOOMQUIST. Claim 5 is a dependent claim that directly depends upon parent claim 3, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 3 and 1, the combined disclosures and teachings of MATSON and WASSER and BLOOMQUIST taken together render obvious the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the method of claim 3, wherein the service level agreement model is configured to determine one of a plurality of required service times for a transaction based on contextual qualifications. Reference (MATSON: discloses e.g. "[m]ethods, systems, and computer program products for monitoring, aggregating, and correlating business events in real time and acting on the results with near zero latency" Abstract); (MATSON: doesn't expressly and explicitly recite determine --- however BLOOMQUIST: clearly discloses, teaches, and/or suggests the feature -- e.g. "dynamically predicting events, analyzing risks, and taking decisive predictive actions based on efficiently receiving and processing information having spatial and temporal, andor contextual elements in a multidimensional environment, in the correct context and at the correct time and place" par. [0010]), [See Remarks after Claim 4 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (MATSON: discloses e.g. "[t]he action time requirement for fraud detection[] may be a few seconds" par. [0011] and e.g. "[i]f it is determined in step 660 that values stored in step 645 do not need to be input into another analytic model, then control is passed to step 647, data is returned" par. [0120] or "the new values are returned in step 647" par. [0128] or "[i]n step 625, other actions are performed, including alert generation" par. [0114] [where] "the process described above involving steps 615, 620, and 625 is repeated until there are no more rules to apply" par. [0116] or "[i]n step 685, other actions are performed, including alert generation" par. [0125] [where] "the process described above involving steps 675, 680, and 685 is repeated until there are no more rules to apply" par. [0127] and e.g. "[t]he action time requirement for fraud detection[] may be a few seconds" par. [0011] and e.g. "transaction" pars. [0019], [0059], [0078]); (MATSON: doesn't expressly and explicitly recite based on contextual qualifications. --- however BLOOMQUIST: clearly discloses, teaches, and/or suggests the feature -- as already cited in this par.)), [See Remarks Below] 
With respect to above-noted claimed element "based on contextual qualifications" which is disclosed by BLOOMQUIST: the teachings and/or suggestions within the disclosures of MATSON and WASSER thus far relied upon fail to mention within the authors' descriptions an explicit and express recital of based on contextual qualifications as required by the claim being considered. Nonetheless, herein relied upon are portions of the disclosure of BLOOMQUIST which sufficiently teaches the feature appurtenant to the claimed invention as pointed out above with citation(s) to exemplary disclosures within BLOOMQUIST that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of MATSON and WASSER by adding or substituting the feature based on contextual qualifications as taught and/or suggested by BLOOMQUIST, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily discernable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of MATSON and WASSER with these aforementioned teachings of "based on contextual qualifications" sufficiently taught, suggested, and/or disclosed in BLOOMQUIST because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of to "permit service providers to offer services on an on-demand or as-needed (e.g. subscription basis) and customers to purchase (or rent) computer infrastructure-related services as an outsourced service (e.g., on an as-needed or as-consumed basis)". (BLOOMQUIST: par. [0012]). 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT and BLOOMQUIST. Claim 11 is a dependent claim that directly depends upon parent claim 10, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 10 and 8, MATSON and WASSER and BLOOMQUIST disclose and render obvious as previously combined the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, the system of claim 10, wherein the service level agreement model is configured to determine one of a plurality of required service times for a transaction based on temporal qualifications. See Prior Comment(s) at Claim 4 Par. 1; 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT and BLOOMQUIST. Claim 12 is a dependent claim that directly depends upon parent claim 10, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 10 and 8, MATSON and WASSER and BLOOMQUIST disclose and render obvious as previously combined the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, the system of claim 10, wherein the service level agreement model is configured to determine one of a plurality of required service times for a transaction based on contextual qualifications. See Prior Comment(s) at Claim 5 Par. 1; 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is rejected as being unpatentable over MATSON and SIEGEL and WASSER and HACKETT and BLOOMQUIST. Claim 18 is a dependent claim that directly depends upon parent claim 17, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 17 and 15, the combined disclosures and teachings of MATSON and BLOOMQUIST taken together render obvious the claimed subject matter of claim 18 as follows and as explained below.
Regarding and as per CLAIM 18, the computer program product of claim 17, wherein the program instructions are executable by a computer processor to cause the computer processor to determine one of a plurality of required service times for a transaction based on one or more of the group comprising temporal and contextual qualifications. Reference (MATSON: doesn't expressly and explicitly recite to determine --- however BLOOMQUIST: clearly discloses, teaches, and/or suggests the feature -- See Prior Comment at Claim 4 Par. 1), [See Remarks after Claim 4 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (MATSON: See Prior Comment at Claim 4 Par. 1); (MATSON: doesn't expressly and explicitly recite based on one or more of the group comprising...temporal and contextual qualifications. --- however BLOOMQUIST: clearly discloses, teaches, and/or suggests the feature -- e.g. "dynamically predicting events, analyzing risks, and taking decisive predictive actions based on efficiently receiving and processing information having spatial and temporal, andor contextual elements in a multidimensional environment, in the correct context and at the correct time and place" par. [0010], [See Remarks Below] and See Prior Comment at Claim 5 Par. 1), [See Remarks after Claim 5 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
With respect to above-noted claimed element "based on one or more of the group" which is disclosed by BLOOMQUIST: the teachings and/or suggestions within the disclosure of MATSON thus far relied upon omits to mention within its explanations an explicit and express recital of based on one or more of the group as presented within the claim being considered. Nevertheless, herein relied upon are portions of the disclosure of BLOOMQUIST which sufficiently teaches the feature applicable to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within BLOOMQUIST that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of MATSON by adding or substituting the feature based on one or more of the group as taught and/or suggested by BLOOMQUIST, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily foreseeable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of MATSON with these above-described teachings of "based on one or more of the group" sufficiently taught, suggested, and/or disclosed in BLOOMQUIST because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of to "permit service providers to offer services on an on-demand or as-needed (e.g. subscription basis) and BLOOMQUIST: par. [0012]). 
    
        
            
                                
            
        
    


Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted December 8, 2020 (hereinafter "REMARKS") in response to the Official Correspondence mailed September 8, 2020 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the September 8, 2020 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
'Technology for optimizing fraud analytics selection is not the same as "fundamental economic principles or practices," "commercial or legal interactions," "managing personal behavior or relationships or interactions between people," or "concepts performed in the human mind." Such technology clearly does not fall into any of the above categories or concepts; therefore, it is not an abstract idea. 
"Initially, the claims do not recite a judicial exception as discussed above. However, even if the claims can somehow be construed to recite a judicial exception that falls within the above subject matter groupings, the claims integrate the judicial exception into a practical application to render the claims statutory. 
"[P]resent invention embodiments improve fraud analytic selection by providing a more accurate risk analysis while meeting guaranteed response times. 
"Thus, the claimed features clearly improve the technical field of automated fraud detection by ensuring selection of the fraud detection analytic, from available fraud detection analytics, with an accuracy level that is higher than other ones of the available fraud detection analytics to apply to a transaction given response time constraints, and applying the selected fraud detection analytic to the transaction to obtain an indication of risk for the transaction. 

"Accordingly, the claims satisfy one or more of the above factors (e.g., improve the computer and/or another technology), and are considered to integrate any alleged judicial exception into a practical application, thereby complying with 35 U.S.C. º101. " 
(REMARKS, pp. 13-16). 
However, the above-quoted arguments submitted December 8, 2020 at REMARKS pp. 13-16 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] We therefore continue our analysis to determine whether the focus of claim 1, as a whole, is the abstract idea. As explained below, we conclude that it is." ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 

Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted December 8, 2020 (hereinafter "REMARKS") in response to the Official Correspondence mailed September 8, 2020 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the September 8, 2020 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"Applicant's representative traverses the rejections because none of the references teaches selecting from a plurality of available fraud detection analytics based 
"[] Support for these amendments can be found at least in paragraphs 0006, 0017, 0037, and 0039 of the as-filed specification. 
"[I]ndependent claims 1, 8, and 15 are considered to be in condition for allowance. 
"Dependent claims 2-6, 9-13, and 16-29 depend, either directly or indirectly, from independent claims 1, 8, or 15 and, therefore, include all the limitations of their parent claims. These dependent claims are considered to be in condition for allowance for substantially the same reasons discussed above in relation to their parent claims and/or for further limitations recited in the dependent claims. []" 
(REMARKS [as abridged], pp. 16-18). 
Respectively nonetheless, the above-quoted arguments submitted December 8, 2020 at REMARKS pp. 16-18 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. '[T]he "invention" is what is claimed'. Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20150046216 A1 by Adjaoute; Akli discloses SMART RETAIL ANALYTICS AND COMMERCIAL MESSAGING.
USPGPub No. US 20150046181 A1 by Adjaoute; Akli discloses HEALTHCARE FRAUD PROTECTION AND MANAGEMENT.
USPGPub No. US 20150081324 A1 by Adjaoute; Akli discloses HEALTHCARE FRAUD PREEMPTION.
USPGPub No. US 20150046224 A1 by Adjaoute; Akli discloses REDUCING FALSE POSITIVES WITH TRANSACTION BEHAVIOR FORECASTING.
USPGPub No. US 20140297386 A1 by Allen; Clinton R. et al. discloses SYSTEM AND METHOD FOR SECURELY TRANSMITTING DATA VIA AN ELECTRONIC MARKETPLACE.
USPGPub No. US 20100121749 A1 by Athsani; Athellina et al. discloses REAL-TIME VALIDATION SYSTEM FOR TRANSACTIONS.
USPGPub No. US 20170083918 A1 by ATKINS; Michael Clay discloses TRANSACTION CONTROL.
USPGPub No. US 20130282565 A1 by Barta; Deborah et al. discloses SYSTEMS AND METHODS FOR MANAGING TRANSACTIONS FOR A MERCHANT.
USPGPub No. US 20120123886 A1 by Brown; Gene L. et al. discloses MANAGING SERVICE DEMAND LOAD RELATIVE TO INFRASTRUCTURE CAPACITY IN A NETWORKED COMPUTING ENVIRONMENT.
USPGPub No. US 20140289867 A1 by Bukai; Dror discloses Automatic Learning Multi-Modal Fraud Prevention (LMFP) System.
USPGPub No. US 20140214676 A1 by Bukai; Dror discloses Automatic Learning Fraud Prevention (LFP) System.
USPGPub No. US 20180211212 A1 by Chin; Alfred discloses VERTICAL NETWORK COMPUTING INTEGRATION, ANALYTICS, AND AUTOMATION.
USPGPub No. US 20140351137 A1 by Chisholm; John D. discloses METHODS AND SYSTEMS FOR PROVIDING A DECISION MAKING PLATFORM.

USPGPub No. US 20150242856 A1 by Dhurandhar; Amit et al. discloses System and Method for Identifying Procurement Fraud/Risk.
USPGPub No. US 20050071458 A1 by Fisher, Bradford Austin et al. discloses Real-time SLA impact analysis.
USPGPub No. US 20160203490 A1 by Gupta; Ankur et al. discloses Systems and Methods for Travel-Related Anomaly Detection.
USPGPub No. US 20140046827 A1 by Hochstatter; Thomas G. et al. discloses SYSTEMS AND METHODS FOR FRAUD DETECTION USING A COOPERATIVE DATA EXCHANGE.
USPGPub No. US 20080288405 A1 by John; Michael Sasha discloses Systems and Methods for Automatic and Transparent Client Authentication and Online Transaction Verification.
USPGPub No. US 20130030859 A1 by Jung; Gueyoung et al. discloses METHODS AND SYSTEMS FOR DEPLOYING A SERVICE WORKFLOW IN A HYBRID CLOUD ENVIRONMENT.
USPGPub No. US 20180158062 A1 by Kohli; Manoneet discloses SYSTEMS AND METHODS FOR DETECTING COLLUSION BETWEEN MERCHANTS AND CARDHOLDERS.
USPGPub No. US 20090099905 A1 by McDonald; Orville et al. discloses Method and System for Efficient Cost and Resource Management Using Predictive Techniques.
USPGPub No. US 20170103399 A1 by NAPSKY; JASON et al. discloses PROCESS AND SYSTEM FOR PROVIDING AUTOMATED RESPONSES FOR TRANSACTION OPERATIONS.
USPGPub No. US 20140067679 A1 by O'Reilly; John et al. discloses Transaction Verification System.
USPGPub No. US 20120323661 A1 by Otto; Jonathan et al. discloses METHOD AND SYSTEM TO MANAGE MULTIPLE PARTY REWARDS USING A SINGLE ACCOUNT AND ARTIFICIAL INTELLIGENCE.
USPGPub No. US 20170287592 A1 by Ovalle; Gregory discloses SYSTEM FOR MULTIPLE JURISDICTION LOTTERIES WITH FRAUD DETECTION.
USPGPub No. US 20190246070 A1 by PALIGA; ANDREZJ et al. discloses VIDEO ANALYTICS SYSTEM.
USPGPub No. US 20140232863 A1 by Paliga; Andrezj et al. discloses VIDEO ANALYTICS SYSTEM.

USPGPub No. US 20150293755 A1 by ROBINS; Simon et al. discloses SYSTEM AND AUTOMATED METHOD FOR CONFIGURING A PREDICTIVE MODEL AND DEPLOYING IT ON A TARGET PLATFORM.
USPGPub No. US 20120124496 A1 by Rose; Mark et al. discloses GEOGRAPHIC VOLUME ANALYTICS APPARATUSES, METHODS AND SYSTEMS.
USPAT No. US 9485265 B1 to Saperstein; Craig et al. discloses Malicious activity detection system capable of efficiently processing data accessed from databases and generating alerts for display in interactive user interfaces.
USPGPub No. US 20170006135 A1 by SIEBEL; THOMAS M. et al. discloses SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM.
USPGPub No. US 20150066738 A1 by TIAN; Liang et al. discloses SYSTEM AMD METHOD FOR DETECTING SHORT SALE FRAUD.
USPGPub No. US 20090089869 A1 by Varghese; Thomas Emmanual discloses TECHNIQUES FOR FRAUD MONITORING AND DETECTION USING APPLICATION FINGERPRINTING.
USPGPub No. US 20060282660 A1 by Varghese; Thomas Emmanual et al. discloses System and method for fraud monitoring, detection, and tiered user authentication.
USPGPub No. US 20160132696 A1 by Vidhani; Kumar Mansukhlal et al. discloses DATA PRIVACY MANAGEMENT.
USPGPub No. US 20110173116 A1 by Yan; Rui et al. discloses SYSTEM AND METHOD OF DETECTING AND ASSESSING MULTIPLE TYPES OF RISKS RELATED TO MORTGAGE LENDING.
USPGPub No. US 20160155136 A1 by Zhang; Jun et al. discloses AUTO-ENCODER ENHANCED SELF-DIAGNOSTIC COMPONENTS FOR MODEL MONITORING.
USPGPub No. US 20120005749 A1 by Zoldi; Scott M. et al. discloses Generic Fraud Detection Model.
USPGPub No. US 20180053188 A1 by Zoldi; Scott Michael et al. discloses CUSTOMER TRANSACTION BEHAVIORAL ARCHETYPE ANALYTICS FOR CNP MERCHANT TRANSACTION FRAUD DETECTION.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        01/27/2021